Exhibit 10.1

Heritage Insurance Holdings, Inc.

A DELAWARE CORPORATION

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into on January 30,
2018, by and between HERITAGE INSURANCE HOLDINGS, INC., and its subsidiary
companies (collectively, the “Company”), and Kirk H. Lusk (the “Executive”).

RECITALS

 

I. The Company is engaged in the insurance and financial services industry;

 

2. The Executive will serve as the Chief Financial Officer of the Company and
its Subsidiaries;

NOW. therefore. in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the Company and Executive agree as
follows:

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereby agree as follows:

Section I. Employment

1. Employment. The Company shall employ Executive as its Chief Financial Officer
and Executive accepts such employment and agrees to perform the services and
duties specified herein or as assigned to Executive from time to time by the
Board.

2. Term of Employment. The Company shall continue to employ the Executive and
the Executive shall continue to serve the Company and its Subsidiaries, until
this Agreement is terminated as set forth herein (the “Term”).

Section II. Compensation and Benefits

1. Base Salary. During the Employment Term, the Executive shall receive a base
salary at the annual rate of $850,000.00. The base salary shall be payable in
substantially equal installments consistent with the Company’s normal payroll
schedule, subject to applicable withholding and other taxes.

2. Annual Bonus. The Executive shall be eligible to receive an annual cash bonus
of up to $50,000, payable by February 28th of each calendar year. Such cash
bonus shall be discretionary and shall be based on (i) the approval of an EBITDA
bonus pool by the Board, (ii) the approval of the bonus paid to the Executive by
the Board, and (iii) the Executive’s performance during the calendar year.

 

1



--------------------------------------------------------------------------------

3. Additional Cash Bonus. The Executive shall receive, as an incentive under the
Heritage Insurance Holdings, Inc. Omnibus Incentive Plan, a cash bonus of
$100,000.00 for each point that the consolidated combined ratio of the Company
and its subsidiaries is below 91 during the preceding calendar year. The cash
bonus shall not exceed $500,000. In calculating the combined ratio, net
investment income and other income shall be deducted from operating expenses.
The incentive bonus shall be paid in quarterly installments on the last day of
each calendar quarter, provided the Executive is employed by the Company at the
time of such payment.

4. Restricted Stock Award. Executive is hereby granted a restricted stock award
of 15,000 shares of Heritage common stock per year for the first five years of
Executive’s employment with Heritage. Executive shall receive a separate
restricted stock agreement that sets forth the terms, conditions and vesting
schedule for the restricted stock award.

5. Expense Reimbursement. During the Employment Term, the Company, upon the
submission of supporting documentation by the Executive, and in accordance with
Company policies for its executives, shall reimburse the Executive for all
expenses actually paid or incurred by the Executive in the course of and
pursuant to the business of the Company and the Subsidiaries.

6. Benefits. During the Employment Term, the Company shall provide, at its sole
expense, medical, dental, prescription and disability insurance coverage for the
Executive.

7. Vacation. Executive shall receive up to thirty paid vacation days every
calendar year. Accrued but unused vacation days may not be rolled over to the
following calendar year.

8. Clearwater Office. Not including vacation, holiday and sick days, Executive
shall be present in the Clearwater office for a minimum of fifteen business days
per month.

9. Temporary housing. The company will reimburse or provide the employee for
reasonable lodging expenses incurred for a period not to exceed 6 months. The
Company shall cooperate with the Executive and use reasonable efforts to
structure the benefit provided for in this Section (9) in as tax efficient a
manner as possible, subject to applicable law. In the event that any benefit
constitute taxable income to the Executive for any tax period, the Company shall
pay to the Executive an additional amount equal to the federal state income tax
on the benefit provided. After an initial transition period ending April I, 2018
the Employee is responsible for meals and transportation expenses with respect
to travel to and from Florida.

 

2



--------------------------------------------------------------------------------

Section III. Termination.

 

1. Termination. The Executive’s employment with the Company and the Employment
Term shall terminate upon the occurrence of any of the following events:

 

  a. Immediately upon the Executive’s death;

 

  b. Immediately upon written notice by the Company following the Executive’s
Disability (as hereinafter defined);

 

  c. Upon ninety (90) days prior written notice to the Company by the Executive
if the Executive elects to voluntarily terminate his employment; provided,
however, that the Company may waive any or all of the notice requirements and
make the termination effective at any time during such 90-day period;

 

  d. Immediately upon written notice to the Executive by the Company for Cause
(as hereinafter defined); or

 

  e. Upon ninety (180) days prior written notice to the Executive by the Company
if the Company elects to terminate the Executive’s employment without Cause.

 

2. Termination Benefits.

 

  a. If Executive is terminated pursuant to section 1.a. above, Executive’s
estate shall be entitled to all accrued but unpaid base salary and accrued and
unused paid time off;

 

  b. If Executive is terminated pursuant to section l.b. above, Executive shall
be entitled to all accrued but unpaid base salary and accrued and unused paid
time off as of the termination date;

 

  c. If Executive is terminated pursuant to section 1.e. above, Executive shall
be entitled to all accrued but unpaid base salary and accrued but unused paid
time off as of the last day of Executive’s employment with the Company;

 

  d. If Executive is terminated pursuant to section 1.d. above, Executive shall
be entitled to all accrued but unpaid base salary and accrued and unused paid
time off as of the termination date;

 

  e. If Executive is terminated pursuant to section 1.e. above, Executive shall
be entitled to all accrued but unpaid base salary and accrued and unused paid
time off for 180 days following the termination date provided that Executive
signs a full and complete release of all claims against the Company and its
subsidiaries.

 

3



--------------------------------------------------------------------------------

3. Defined Terms.

 

  a. “Cause” shall mean:

 

  i. The Executive’s conviction of a felony;

 

  ii. A good faith determination by the Board of Directors of the Company and
notice in writing that the Executive has committed an act of fraud upon the
Company;

 

  iii. A good faith determination by the Board of Directors of the Company that
the Executive has willfully refused or grossly neglected to perform the duties
reasonably assigned to him and consistent with his position with the Company or
to otherwise comply with the material terms of this Agreement, which refusal or
gross neglect continues for more than thirty (30) days after the Executive
receives specific written notice thereof from the Company; or

 

  iv. Breach of the Executive’s non-compete, non-solicit, or non-disclosure
obligations.

 

  b. “Disability” shall mean:

 

  i. The Executive is unable to perform substantially all of its duties under
this Agreement for a period of 120 or more consecutive days or for 180 or more
days in the aggregate during any consecutive twelve (12) month period; or

 

  ii. The Executive is eligible for long-term benefits for total disability
under the Company’s long-term disability plan.

Section IV. Restrictive Covenants

 

1. Confidentiality/Non-Disclosure. “Confidential Information” shall mean any
intellectual property, information, or trade secrets (whether or not
specifically labeled or identified as “confidential” or “private”), in any form
or medium, that is disclosed to, or developed or learned by, the Executive, and
that relates to the business plan, underwriting, products, services, research,
or development of or by the Company or its Subsidiaries, suppliers,
distributors, customers, investors, partners, and/or other business associates,
and that has not become publicly known. Confidential Information includes, but
is not limited to, the following:

a. Internal business information (including but not limited to information
relating to strategy, staffing, financial data, training, marketing, promotional
and sales plans and practices, costs, bidding activities and strategies, rate
and pricing structures, and accounting and business methods);

b. Identities of, negotiations with, individual requirements of, specific
contractual arrangements with, and information about, the Company’s or its
Subsidiaries’ suppliers, distributors, customers, investors, partners and/or
other business associates, their contact information, and their confidential
information;

 

4



--------------------------------------------------------------------------------

c. Compilations of data and analyses, underwriting process and parameters,
material processes, technical data, specific program information, trade or
industrial practices, computer programs, formulae, systems, research, records,
reports, manuals, documentation, customer and supplier lists, data and databases
relating thereto, and technology and methodology regarding specific projects;
and

d. Intellectual Property not generally available to the public, or published by
the Company or its Subsidiaries. “Intellectual Property,” or “IP,” shall mean
(1) inventions or devices, whether patentable or not; (2) original works of
authorship produced by or on behalf of the Company or its Subsidiaries;
(3) trade secrets; (4) know-how; (5) customer lists and confidential
information; and (6) any other intangible property protectable under federal,
state or foreign law. Other examples of Intellectual Property include, but are
not limited to, patent applications, patents, copyrighted works, technical data,
computer software, knowledge of suppliers or business partnerships,
documentation, processes, and methods and results of research.

 

2. Acknowledgements.

a. The Executive acknowledges and agrees with the representations of the Company
that Confidential Information and IP is proprietary and valuable to the Company,
and that any disclosure or unauthorized use thereof may cause irreparable harm
and loss to the Company. It is further acknowledged by the Executive that if the
general public or competitors (now existing or to be created in the future)
learn of these ongoing discussions and negotiations with potential investors and
of the formation of the Company, the Insurance Entity and other Subsidiaries as
a result of the Executive’s failure to comply hereunder, irreparable harm and
substantial financial loss may occur to the Company’s, the Insurance Entity or
other Subsidiary’s viability and future revenues. The Executive acknowledges and
agrees that the knowledge and experience the Executive shall acquire by virtue
of assisting with the formation of the Insurance Entity and application to the
FOIR for approval of the Insurance Entity to write homeowner’s insurance
coverage in the State of Florida during the Employment Term and by virtue of
employment by the Company during the Employment Term is of a special, unique and
extraordinary character and that such position allows the Executive access to
Confidential Information and Intellectual Property.

b. The Executive acknowledges and agrees that (a) the nature and periods of
restrictions imposed by the covenants contained in this Agreement are fair,
reasonable and necessary to protect and preserve for the Company and its
Subsidiaries their viability and future revenues; (b) the Company or its
Subsidiaries would sustain great and irreparable loss and damage if the
Executive were to breach any of such covenants set forth herein; (c) the Company
and its Subsidiaries intend to conduct business actively in the entire territory
that is the subject of this Agreement (as defined below) and beyond; and (d) the
covenants herein set forth are made as an inducement to and have been relied
upon by the Company in entering into this Agreement. The Executive acknowledges
and agrees this Agreement is binding on the Executive’s heirs, executors,
successors, administrators, representatives and agents.

 

5



--------------------------------------------------------------------------------

c. The Executive agrees to receive and to treat Confidential Information and the
knowledge of IP on a confidential and restricted basis and to undertake the
following additional obligation with respect thereto:

 

  i. To use the Confidential Information for the singular purpose of benefiting
the Company and its Subsidiaries, and specifically not use the Company’s and its
Subsidiaries’ customer or prospective customer data to conduct marketing, or
otherwise undertake personal contacts, to solicit, divert or appropriate
customers or prospective customers of the Company or its Subsidiaries, whether
for the benefit of the Executive or any Person;

 

  ii. Not to disclose Confidential Information, except to the extent the
Executive is required to disclose or use such Confidential Information in the
performance of the Executive’s assigned duties for the Company or its
Subsidiaries, to any Person without the prior express written consent of the
Member-Managers of the Company, or their successors, including Manager(s), as an
action permitted under the operating agreement of the Company;

 

  iii. To tender all Confidential Information to the Company, and destroy any of
the Executive’s additional notes or records made from such Confidential
Information, immediately upon request by the Company or upon termination of this
Agreement either during the Initial Term or Employment Term;

 

  iv. To promptly disclose and assign any right, title and interest to the
Company all IP authored, made, conceived or actually reduced to practice, alone
or jointly with others, (a) while performing duties for the Company or its
Subsidiaries, or (b) during the Initial Term or Employment Term of this
Agreement, or ( c) which results or is suggested by any work done for or at the
request of the Company or its Subsidiaries, or (d) which was aided by the use of
trade secret information, whether or not during working hours and regardless of
location;

 

  v. To use best efforts to safeguard the Confidential Information and protect
it against disclosure, misuse, espionage, loss, misappropriation and theft;

 

  vi. Immediately notify the Members and Manager(s) of the Company of any breach
of this Agreement; and

 

  vii. Assist the Company or its Subsidiaries, both during and after the
termination of this Agreement, in obtaining and enforcing any legal rights in IP
of the Company or its Subsidiaries, or assigned or to be assigned by the
Executive to the Company or its Subsidiaries.

 

3. Non-Solicitation. For a period of two years after the Executive leaves the
employment of the Company, the Executive covenants and agrees with the Company
that the Executive will not, directly or indirectly, attempt to employ, divert
away an employee, or enter into any contractual arrangement with any employee or
former employee, of the Company or its Subsidiaries, unless such employee or
former employee has not been employed by the Company or its Subsidiaries for a
period in excess of one (I) year.

 

6



--------------------------------------------------------------------------------

4. Non-Compete. For a period of two years after the Executive leaves the
employment of the Company, the Executive covenants and agrees with the Company
that the Executive will not, directly or indirectly, work for or consult with
any competing insurance companies that do write the same insurance products in
the states in which the Company or its Subsidiaries does business. The
non-compete covenant will not apply to the Executive if the Company terminates
the Executive without “Cause.”

Section V. Miscellaneous

 

1. Severability. In the event that the provisions of this Agreement should ever
be deemed to exceed the time or geographic limitations permitted by applicable
law, then the provisions will be reformed to the maximum time or geographic
limitations permitted by applicable law. Every provision of this Agreement is
intended to be severable, and, if any term or provision is determined to be
illegal, invalid or unenforceable for any reason whatsoever, and cannot be
reformed, such illegal, invalid or unenforceable provision shall be deemed
severed here from and shall not affect the validity, legality or enforceability
of the remainder of this Agreement.

 

2. Books and Records. All books, records, accounts and similar repositories of
Confidential Information of the Company and its Subsidiaries, whether prepared
by the Executive or otherwise coming into the Executive’s possession, shall be
the exclusive property of the Company and shall be returned immediately to the
Company and its Subsidiaries on termination of this Agreement or on the Board’s
request at any time.

 

3. Survival. The restrictions and obligations of this Section IV shall survive
any expiration, termination, or cancellation of either the Initial Term or
Employment Term of this Agreement and shall continue to bind the Executive and
the Executive’s respective heirs, executors, successors, administrators,
representatives and agents.

 

4. Consolidation, Merger or Sale of Assets. Nothing in this Agreement shall
preclude the Company from consolidating or merging into or with, or transferring
all or substantially all of its assets to, another corporation which assumes
this Agreement, and all obligations of the Company hereunder, in writing. Upon
such consolidation, merger, or transfer of assets and assumption, the term “the
Company” as used herein, shall mean such other corporation and this Agreement
shall continue in full force and effect, subject to the provisions of Paragraph
6 hereof.

 

5. Binding Effect. Except as herein otherwise provided, this Agreement shall
inure to the benefit of and shall be binding upon the parties hereto, their
personal representatives, successors, heirs and assigns. The obligations of
Company and the Subsidiaries to Executive are joint and several. All provisions
of this Agreement are specifically enforceable by the Subsidiaries in addition
to Company. Each of the Subsidiaries shall be considered a third party
beneficiary under the provisions of this Agreement.

 

7



--------------------------------------------------------------------------------

6. Terminology. All personal pronouns used in this Agreement, whether used in
the masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural and vice versa. Titles of Paragraphs are for
convenience only, and neither limit nor amplify the provisions of the Agreement
itself.

 

7. Further Assurances. At any time, and from time to time, each party will take
such action as may be reasonably requested by the other party to carry out the
intent and purposes of this Agreement.

 

8. Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof. It supersedes all
prior negotiations, letters and understandings relating to the subject matter
hereof.

 

9. Amendment. This Agreement may not be amended, supplemented or modified in
whole or in part except by an instrument in writing signed by the party or
parties against whom enforcement of any such amendment, supplement or
modification is sought.

 

10. Assignment. This Agreement may not be assigned by the Executive, and may not
be assigned by the Company except as described in above.

 

11. Choice of Law. This Agreement will be interpreted, construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
application of the principles pertaining to conflicts of laws. The Company shall
have the right to seek both equitable and monetary damages from the Executive
for any violation of this agreement.

 

12. Effect of Waiver. The failure of any party at any time or times to require
performance of any provision of this Agreement will in no manner affect the
right to enforce the same. The waiver by any party of any breach of any
provision of this Agreement will not be construed to be a waiver by any such
party of any succeeding breach of that provision or a waiver by such party of
any breach of any other provision.

 

13. Construction. The parties hereto and their respective legal counsel
participated in the preparation of this Agreement: therefore. this Agreement
shall be construed neither against nor in favor of any of the parties hereto,
but rather in accordance with the fair meaning thereof.

 

14. Arbitration. The parties agree that all disputes related to this Agreement.
other than disputes seeking equitable remedies. shall be submitted to
arbitration in Pinellas County, Florida pursuant to the rules of the American
Arbitration Association.

 

15. Equitable Remedy. The parties hereto acknowledge and agree that any party’s
remedy at law for a breach or threatened breach of any of the provisions of this
Agreement would be inadequate and such breach or threatened breach shall be per
se deemed as causing irreparable harm to such party. Therefore. in the event of
such breach or threatened breach, the parties hereto agree that. in addition to
any available remedy at law. including but not limited to monetary damages. an
aggrieved party. without posting any bond. shall be entitled to obtain, and the
offending party agrees to oppose the aggrieved party’s request for, equitable
relief in the form of specific enforcement. temporary restraining order.
temporary or permanent injunction, or any other equitable remedy that may then
be available to the aggrieved party.

 

8



--------------------------------------------------------------------------------

16. Binding Nature. This Agreement will be binding upon and will inure to the
benefit of any successor or successors of the parties hereto.

 

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original.

 

18. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered when sent by facsimile with receipt confirmed or when
deposited in the United States mail. postage prepaid. registered or certified
mail. return receipt requested. or by overnight courier. addressed to the
parties at the address first stated herein, or to such other address as either
party hereto shall from time to time designate.

 

Agreed to by:       Heritage Insurance Holdings, Inc.       By:  

/s/ Bruce Lucas

    By:  

/s/ Kirk Lusk

  Bruce Lucas, CEO       Kirk Lusk Date:   1-30-18     Date:   1-30-18

 

9